May 2, 2017 STRATEGIC FUNDS, INC. -Dreyfus Active MidCap Fund Supplement to Current Summary Prospectus and Statutory Prospectuses The following information supersedes and replaces the information contained in "Portfolio Management" in the summary prospectus and "Fund Summary – Portfolio Management" in the statutory prospectus: The fund's investment adviser is The Dreyfus Corporation (Dreyfus). Investment decisions for the fund are made by members of the Active Equity Team of Mellon Capital Management Corporation (Mellon Capital), an affiliate of Dreyfus. The team members are C. Wesley Boggs, William S. Cazalet, CAIA, Ronald P. Gala, CFA, Peter D. Goslin, CFA and Syed A. Zamil, CFA. Messrs.Boggs and Gala have each served as primary portfolio managers of the fund since May 2011, Mr.
